OPINION
MORRISON, Judge.
Applicant, an inmate of the Department of Corrections, presented his application for writ of habeas corpus to the Honorable George D. Taylor, Judge of the Criminal District Court of Jefferson County, who held a hearing under the authority of Ex parte Young, 418 S.W.2d 824, and has certified the facts and his conclusion that the applicant is entitled to release.
Applicant was sentenced on June 17, 1964, in said court for a term of 99 years for the offense of burglary of a private residence at night, enhanced under Article 62, Vernon’s Ann.P.C., by a prior conviction of a felony of the same nature. A certificate from the Department of Corrections has been forwarded to this Court showing that applicant has credit for more than five years.
Under the holding of the majority of this Court in Ex parte Davis, 412 S.W.2d 46, at 52, applicant, having credit for more than five years, is entitled to be released.
It is so ordered.